NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected without traverse.  Accordingly, claims 9-15 been cancelled.
Response to Amendment / Status of claims. 
	The amendment filed on 12/07/2021 has been entered. Claim 18 is new. Claims 9-15 are canceled. Claims 1-8 and 16-18 remain pending and have been examined below.
Claim Interpretation
	Regarding claim 1 (Currently Amended), the limitation “wherein the lengthwise direction of the main bar of the reinforcement cage is substantially parallel to the lengthwise direction of the base member” is definite because, as used, the term “substantially” is clear and gives tolerance to the parallel lengthwise direction of the main bar of the reinforcement cage.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9-15 (Canceled).
Allowable Subject Matter
Claims 1-8 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein the lengthwise direction of the main bar of the reinforcement cage is substantially parallel to the lengthwise direction of the base member, and wherein the driver is configured to move the trolley so that the stirrups of the reinforcement cage loaded on the trolley is moveable along the lengthwise direction of the main bar of the reinforcement cage” together in combination with the rest of the limitations in the independent claim. This limitation provides further orientation and direction to the operation of the jig system such that the prior art either alone or in combination would be rendered in-operable and would be unable to perform the primary function and operation of its use.
	Claim(s) 2-8 and 16-18 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        January 6, 2022